
	
		II
		112th CONGRESS
		2d Session
		S. 2253
		IN THE SENATE OF THE UNITED STATES
		
			March 29, 2012
			Mr. Durbin (for himself
			 and Mr. Franken) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To require individuals who file under the Ethics in
		  Government Act of 1978 to disclose any financial accounts that are or have been
		  deposited in a country that is a tax haven.
	
	
		1.Short titleThis Act may be cited as the
			 Financial Disclosure to Reduce Tax
			 Haven Abuse Act of 2012.
		2.Disclosure of
			 accounts held in tax havensSection 102(b)(1) of the Ethics in
			 Government Act of 1978 (5 U.S.C. App.) is amended—
			(1)in subparagraph (A), by inserting ,
			 with a specific accounting of any financial interest held by the covered
			 individual or their spouse in a country that is considered as a tax haven as
			 listed by the Secretary of the Treasury and made available to the filer
			 after calendar year; and
			(2)inserting at the
			 end the following:
				
					In
				compiling the list of tax havens under subparagraph (A), the Secretary of the
				Treasury should consider for inclusion those jurisdictions which have been
				previously and publicly identified by the Internal Revenue Service as secrecy
				jurisdictions in Federal court
				proceedings..
			
